Citation Nr: 1303349	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a higher initial rating for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, rated noncompensable from June 24, 2004 through May 7, 2009 and 60 percent disabling since May 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March to June 2004.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In that decision, the RO granted service connection for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension and assigned an initial noncompensable disability rating, effective June 24, 2004.

In November 2010, the Board remanded this matter for further development.

In April 2012, the Appeals Management Center (AMC) assigned an initial 60 percent rating for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, effective May 8, 2009.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its November 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to afford the Veteran the opportunity to submit any additional relevant private treatment records.  In November 2010, the AOJ sent a letter to the Veteran and requested that she submit any additional private treatment records or complete the appropriate release form so as to allow VA to obtain any such records.  Copies of the appropriate release form (VA Form 21-4142) were included with the letter.  This letter was sent to a Western Hills Boulevard address and was returned as undeliverable.

A printout from the Board's computerized appeals tracking system (VACOLS) included in the claims file reflects that the Veteran's address of record was changed in December 2010 to an East Saddle Court address.  However, a new letter requesting that she submit any additional private treatment records or complete a release form to allow VA to obtain any such records has not been sent to this address.  Thus, a remand is necessary to send a new letter to the Veteran's current address of record and afford her the opportunity to submit any additional relevant private treatment records.  In this respect, the Board notes that evidence associated with her claims file reflects that she has received treatment for her kidney problems from Dr. Edelstein at the University of Colorado Renal Hypertension Clinic and "Dr. Mears."  There are no treatment records from these physicians in the claims file or among the Veteran's paperless records in the Virtual VA system and no efforts have otherwise been taken to obtain these records.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the Veteran has not received a request to submit additional relevant private treatment records, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its November 2010 remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any private medical facility where she has received post-service treatment for a kidney disability, to include the dates of any such treatment, and to complete authorizations for VA to obtain all records of her treatment for a kidney disability from Dr. Edelstein, "Dr. Mears," and from any other sufficiently identified private treatment provider.

The letter requesting such information should be sent to the East Saddle Court address identified in the Veteran's claims file or any other current address.  A copy of this letter must be included in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


